     Case 2:16-cv-00917-RFB-BNW Document 42 Filed 05/30/19 Page 1 of 4



 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   NIKOLL NIKCI, ESQ.
 3 Nevada Bar No.: 10699
   nnikci@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Circle, Ste. 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
 7 Attorney for defendant Saticoy Bay LLC
   5328 Lochmor
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   BANK OF AMERICA, N.A.                                 CASE NO.: 2:16-CV-00917-RFB-PAL

12                  Plaintiff,

13   vs.

14   LOS PRADOS COMMUNITY ASSOCIATION;
     INC.; SATICOY BAY LLC SERIES 5328
15   LOCHMOR; and NEVADA ASSOCIATION
     SERVICES, INC.,
16
                    Defendants.
17
     SATICOY BAY LLC SERIES 5328 LOCHMOR,
18
                   Counterclaimant,
19
     vs.
20
     BANK OF AMERICA, N.A.,
21
                   Counterdefendant.
22
23
24            JOINT MOTION TO EXTEND THE DISPOSITIVE MOTION DEADLINE
25         Defendant Saticoy Bay LLC Series 5328 Lochmor, by and through its attorney, Michael F. Bohn,
26 Esq., and plaintiff Bank of America, N.A., its attorney, Jamie Combs, Esq., and defendant Los Prados
27 Community Association, by and through its attorney, Adam R. Knecht, Esq., jointly move this court to
28 move the dispositive motion deadline for a period of 30 days because the plaintiffs motion to amend the

                                                      1
      Case 2:16-cv-00917-RFB-BNW Document 42 Filed 05/30/19 Page 2 of 4



 1 complaint has not been ruled upon by the court. This motion is based on the points and authorities
 2 contained herein.
 3                                        PROCEDURAL HISTORY
 4          This is one of the many disputes over the effect of a non-judicial foreclosure sale conducted
 5 pursuant to NRS Chapter 116.
 6          Plaintiff filed its complaint on April 22, 2016 (ECF NO. 1).
 7          Plaintiff’s complaint was filed to obtain an order from this court that its first deed of trust
 8 was not extinguished by the HOA foreclosure sale. Plaintiff asserted a number of arguments to
 9 support its position, but it did not allege the federal government had an interest in the first deed of
10 trust in the initial complaint.
11          A scheduling order was entered on July 6, 2016 (ECF No. 17). Discovery cut off was
12 scheduled for November 7, 2016.
13          This case was stayed on September 13, 2016. (ECF 20)
14          The stay was lifted on September 17, 2018 (ECF No. 32).
15          The parties stipulated to a new scheduling order on November 2, 2018 (ECF No. 36). The
16 date for the parties to file dispositive motions is May 30, 2019.
17          Plaintiff filed its motion for leave to amend on February 14, 2019 (ECF NO. 37). The
18 plaintiffs proposed amended complaint seeks to add a claim that the deed of trust in question was
19 owned by Fannie Mae at the time of the HOA foreclosure sale. Defendant Saticoy Bay opposed the
20 motion as untimely. (ECF 38), and the plaintiff filed a reply brief. (ECF 39).
21          The motion has been fully briefed since March 6, 2019 (ECF 39). This court has not ruled
22 upon the motion to amend. If the court grants leave to amend, the amended complaint would raise
23 new claims which need to be addressed in the motions for summary judgment.
24          Counsel for the three moving parties, Saticoy Bay LLC Series 5328 Lochmor, Bank of
25 America, N.A., its attorney, Jamie Combs, Esq., and Los Prados Community Association have agreed
26 to stipulate to moving the dispositive motion deadline. However, counsel of record for the fourth
27 party to this litigation, Nevada Association Services, is no longer employed by NAS, and its current in
28 house counsel, Brandon Wood, Esq. has failed to respond to emails or phone calls. The parties now


                                                         2
     Case 2:16-cv-00917-RFB-BNW Document 42 Filed 05/30/19 Page 3 of 4



 1 jointly move to continue the dispositive motion deadline.
 2                                    POINTS AND AUTHORITIES
 3 1.      Good cause exists to grant the motion
 4         LR IA 6-1 and LR 26-4 both require a showing of good cause. LR 26-4 also requires that a
 5 motion or stipulation must be filed at least 21 days before the expiration of the deadline or be
 6 supported by a showing of good cause.
 7         It is respectfully submitted that good cause exists because this court has not yet ruled on the
 8 plaintiff’s motion to amend. If the motion to amend is granted, the parties would have to file an
 9 answer and re-assert their respective claims in this case.      Additional discovery may be requested if
10 the plaintiff is granted leave to amend.
11         It would be a futile act for the parties to file their respective motions for summary judgment
12 which do not address all the claims which may be raised if the motion to amend is granted. The court
13 may rule on the motions with the pleadings setting forth the claims which are currently pled, however,
14 if new claims are made, additional dispositive motions will need to be filed. For these reasons, the
15 undersigned counsel requests that this court continue the dispositive motion deadline for a period of
16 30 days to July 1, 2019.
17         Dated this 30th day of May, 2019
18 AKERMAN LLP                                               LAW OFFICES OF
                                                             MICHAEL F. BOHN, ESQ., LTD.
19
   By: /s/ Jamie Combs, Esq. /
20    Jamie Combs, Esq.
      1635 Village Center Circle, Ste. 200                   By: /s/ /Michael F. Bohn, Esq./
21    Las Vegas, NV 89134                                        Michael F. Bohn, Esq.
     Attorney for plaintiff                                      2260 Corporate Circle, Suite 480
22                                                               Henderson, Nevada 889074
                                                                 Attorney for defendant Saticoy Bay LLC
23 ALVERSON TAYLOR & SANDERS                                     Series 5328 Lochmor
24
   By: /s/ /Adam R. Knecht, Esq. /                         IT IS SO ORDERED
25    Adam R. Knecht, Esq.
      6605 Grand Montecito Parkway, Ste. 200               DATED: May 31, 2019
26    Las Vegas, NV 89149
     Attorney for defendant Los Prados
27   Community Association                                 __________________________________________________
                                                           BRENDA WEKSLER
28                                                         UNITED STATES MAGISTRATE JUDGE



                                                       3
     Case 2:16-cv-00917-RFB-BNW Document 42 Filed 05/30/19 Page 4 of 4



 1                                     CERTIFICATE OF SERVICE
 2         I hereby certify that on this 30th day of May, 2019, I electronically transmitted the above
 3 JOINT MOTION TO EXTEND THE DISPOSITIVE MOTION DEADLINE to the Clerk’s
 4 Office using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all
 5 counsel in this matter; all counsel being registered to receive Electronic Filing.
 6 Jamie K. Combs, Esq.                                     Adam R. Knecht, Esq.
   AKERMAN LLP                                              ALVERSON TAYLOR & SANDERS
 7 1635 Village Center Circle, Suite 200                    6605 Grand Montecito Parkway, Ste. 200
   Las Vegas, Nevada 89134                                  Las Vegas, NV 89149
 8 Attorney for plaintiff                                   Attorney for defendant Los Prados Community
                                                            Association
 9
10
   Brandon E. Wood, Esq.
11 NEVADA ASSOCIATION SERVICES, INC.
   6625 S. Valley View Blvd., #300
12 Las Vegas, NV 89118
   Attorney for Defendant, Nevada Association
13 Services, Inc.
14
15                                        /s/ /Marc Sameroff /
                                          An employee of Law Offices of
16                                        Michael F. Bohn, Esq., Ltd.
17
18
19
20
21
22
23
24
25
26
27
28


                                                        4
